                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-665-FDW-DCK

 BARBARA THAXTON and ANGELA                               )
 MAYES, Individually, and on behalf of                    )
 themselves and all other similarly situated              )
 current and former employees,                            )
                                                          )
                     Plaintiffs,                          )
                                                          )
     v.                                                   )      ORDER
                                                          )
 BOJANGLES’ RESTAURANTS, INC., and                        )
 BOJANGLES’, INC.,                                        )
                                                          )
                     Defendants.                          )
                                                          )

          THIS MATTER IS BEFORE THE COURT on “Plaintiffs’ Motion For Leave To File

Surreply Defendants’ Motion For Relief For Plaintiffs’ Violation Of Court-Supervised Notice

Provisions And Opt-In Deadline” (Document No. 153) filed March 29, 2019. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will grant the motion.

          However, Plaintiffs are respectfully reminded for future reference that motions failing to

show that the parties have conferred or attempted to confer may be summarily denied. See Local

Rule 7.1(b).

          IT IS, THEREFORE, ORDERED that “Plaintiffs’ Motion For Leave To File Surreply

Defendants’ Motion For Relief For Plaintiffs’ Violation Of Court-Supervised Notice Provisions And Opt-

In Deadline” (Document No. 153) is GRANTED.


                                           Signed: May 8, 2019
